 
Exhibit 10.1
 
 
 
 
 
[oke_blank.jpg]
 


 
JOHN W. GIBSON
CHEIF EXECUTIVE OFFICER
 
June 16, 2009
 
Samuel Combs
P 0 Box 1647
Tulsa, OK 74101-1647
 
Dear Sam:
 
Your request to resign and retire in all capacities from ONEOK, Inc. and its
subsidiaries, divisions and affiliates (the "Company") has been accepted. Your
last day of employment is June 17, 2009. The following payments or benefits
accrue automatically as of the last day of your employment:
 
·  
Your vested balance in the Thrift Plan for Employees of ONEOK, Inc.

·  
Benefits as a member of the Retirement Plan for Employees of ONEOK, Inc.

·  
Benefits as a Participant in and as described in the ONEOK, Inc. Supplemental
Executive Retirement Plan.

·  
Benefits as a Participant in and as described in the Employee Nonqualified
Deferred Compensation Plan and the 2005 Nonqualified Deferred Compensation Plan.

 
In exchange for your resignation and retirement, and in exchange for the
following release of claims, the Company offers the following which is in
addition to the items above to which you are already entitled and is an amended
list from the letter agreement delivered to you on May 26, 2009:
 
·  
A lump sum payment of $925,000, less normal employment tax-related withholdings.

·  
With respect to your outstanding Restricted Unit. Award Agreements, the Company
will vest you as a retiring employee as of your last day of employment pursuant
to the terms of the applicable Plan in the applicable percentage of the
Restricted Units which is determined by dividing the number of full months which
have elapsed under each Restricted Period as of June 17, 2009 by the number of
full months in each restriction period of the applicable Plan.

·  
With respect to your outstanding Performance Unit Award Agreements, the Company
will vest you as a retiring employee as of your last day of employment pursuant
to the terms of the applicable Plan in the applicable percentage of the
Performance Units which is determined by dividing the number of full months
which have elapsed


 
100 West Fifth Street · Tulsa, OK 74103-4298
P.O. Box 871 · Tulsa, OK 74102-0871
www.oneok.com

--------------------------------------------------------------------------------

Samuel Combs
Page 2 of 4
June 16, 2009
 

 
under each Performance Period as of June 17, 2009 by the number of full months
in each restriction period of the applicable Plan. You will then be eligible for
a prorated distribution based on the foregoing percentage at the end of the
Performance Period and following application of the performance criteria as
provided in each of the applicable Awards and determined by the Committee.

·  
With respect to the Non-Statutory Stock Option Agreements, we will treat you as
having retired for the purposes of determining the exercise rights for your
outstanding vested options as of June 17, 2009.

·  
As a retiree, you will be eligible to receive a prorated portion of your 2009
Short Term Incentive through June 17, 2009, calculated with an individual
performance factor of 75%. The actual company performance factor for 2009
performance will also be applied. You will be paid any 2009 short term incentive
at the same time as other retirees of the Company are paid incentives in the
spring of 2010.

·  
With respect to your participation in Part B of the Company's Supplemental
Executive Retirement Plan (the "SERP"), you will be credited with a service
factor of 55% and an early commencement factor of 75%. Otherwise, all other
terms and provisions of the SERP will apply.

·  
The Company will reimburse you for up to $20,000 in reasonable expenses incurred
by you associated with a senior executive outplacement service for one year
commencing on June 18, 2009.

·  
You and the Company have mutually agreed on an appropriate public announcement
of your retirement as described on the attached Exhibit A. Except for any public
disclosure required by law for the Company to make, this public announcement
will be the only information shared by the Company with prospective employers
that contact the Company for a reference anytime after June 17, 2009.

·  
The company will update e-mail and voice-mail acknowledgements to contain
appropriate announcement information of your retirement, along with forwarding
information, for a minimum of one month commencing on June 18, 2009.


 
You agree that the mutual covenants contained herein represent full and complete
compensation to you by the Company for all services rendered and to be rendered
by you up to and including the last day of your employment on June 17, 2009.
 
As part of the consideration for this agreement, you agree to and do hereby
release and discharge ONEOK, Inc., its divisions, subsidiaries, and affiliates
and their employees, officers, directors, and agents from all present or future
claims, damages, lawsuits, injuries, liabilities, causes of action, demands for
money or other consideration that you have or may have whether
 
 

--------------------------------------------------------------------------------

Samuel Combs
Page 3 of 4
June 16, 2009
 
known to you or not, relating directly or indirectly to your employment or the
separation of your employment. This release of the Company and its employees,
officers, directors, and agents is a release from any and all claims, damages,
lawsuits, injuries, liabilities and causes of action that you may have under any
city ordinance or state, federal or common law meant to protect workers in their
employment relationships. This release includes, without limitation, all claims
of discrimination in employment relating to race, color, sex, religion, national
origin, handicap, disability, equal pay, veteran's status and age, all claims of
retaliation, including, but not limited to all claims arising under the
following statutes and/or legal theories: Americans with Disabilities Act, Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Equal Pay Act, 42 U.S.C. Sections 1981, 1981a, 1983 and 1985, Executive Orders
11246 and 11141, the Rehabilitation Act, the Civil Rights Act of 1991, the
Consolidated Omnibus Budget Reconciliation Act ("COBRA"), the Family Medical
Leave Act, the Fair Labor Standards Act, the Employee Retirement Income Security
Act ("ERISA"), the Labor Management Relations Act, and all Unemployment
Compensation laws, libel, slander, defamation, invasion of privacy, outrageous
conduct, intentional or negligent infliction of emotional distress, respondent
superior, negligence and negligent hiring or retention. This release applies to
all such claims, whether known to you or not, arising either directly or
indirectly out of your employment at the Company. You specifically understand
and agree that among the claims, damages, lawsuits, injuries and causes of
action that you are releasing are those that you may have against the Company
under the Age Discrimination in Employment Act (29 U.S.C. Sections 621-634), and
any other federal, state or local law prohibiting age discrimination in
employment, whether known to you or not, including without limitation claims
arising directly or indirectly out of your employment by the Company. This
release and waiver of rights is granted by you on behalf of yourself, your
heirs, and assigns.


You also shall keep the terms of this agreement confidential, except where such
terms and conditions are required to be revealed by administrative regulation or
any order of a court or administrative tribunal or as is necessary to be
utilized by your attorney or other advisers.


This agreement shall represent the entire agreement between you and the Company
with respect to the subject matter hereof, with the exception of such plans and
agreements as are specifically referenced herein. No other representations,
written or oral, with respect thereto, shall be binding upon the company. The
failure of the Company to enforce any provision of this agreement shall not
constitute a waiver by the Company of any right it has under this agreement or
otherwise.


YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.


If you decide to sign and return this letter to the Company on or before
midnight on June 17, 2009, you have 7 days after the date of your signature to
revoke it, and this agreement will not take effect until the 7 day revocation
period has expired.  If you decide to revoke it, you must


--------------------------------------------------------------------------------

Samuel Combs
Page 4 of 4
June 16, 2009
 
communicate your revocation in written detail to me on or before midnight on
June 24, 2009. Payments referred to herein will not be paid until the 7 day
revocation period has expired.


The parties to this Agreement understand and agree that neither this Agreement
nor any action taken hereunder is to be construed as an admission by either
party of any violation of any local, state, federal, or common law.  Any such
violation(s) are expressly denied by the parties.


If the foregoing terms and conditions are acceptable to you, please indicate
your agreement and willingness to be bound by the terms and conditions herein by
executing this agreement in the space below.
 
 
Sincerely,
 
 
/s/ John W. Gibson
John W. Gibson
 
Accepted by and agreed to:
 
 
/s/ Sam Combs
Sam Combs
 
June 16, 2009
Date
 
 

--------------------------------------------------------------------------------


 
Exhibit A
 
[oke_color.jpg]
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

June 00, 2009
 
Analyst Contact:
Dan Harrison
     
918-588-7950
   
Media Contact:
Megan Washbourne
     
918-588-7572

 
 
ONEOK Announces Combs' Retirement;
Norton Assumes Responsibilities
 
TULSA, Okla. – June 00, 2009 - ONEOK, Inc. (NYSE:OKE) today announced the
retirement of Samuel Combs III, president of ONEOK Distribution Companies, after
nearly 25 years of service. Pierce H. Norton II, ONEOK executive vice president,
has assumed Combs' responsibilities.
 
"We wish Sam well in his pursuit of new opportunities and thank him for his
years of valued service and many contributions to ONEOK," said John W. Gibson,
ONEOK chief executive officer.
 
Combs joined Oklahoma Natural Gas, a division of ONEOK, in 1984 and held various
engineering, marketing and management positions with the company. Combs became
president of Oklahoma Natural Gas in 2001 and had been in his current position
since 2005.
 
A past president of Leadership Oklahoma, Combs has been active as a leader in
the community and the state. He was recognized by Black Enterprise magazine on
its list of the "75 Most Powerful African Americans in Corporate America." Combs
was also honored as an Oklahoma Star" by Governor Brad Henry and the Oklahoma
Department of Commerce.
 
A native of Bristow, Oklahoma, Combs holds a Bachelor of Science degree in
industrial engineering from Oklahoma State University in Stillwater, where he
received the Distinguished Alumni Award. He graduated from the Ross School of
Business Executive Program at the University of Michigan, Ann Arbor, in 1999 and
has completed advanced studies at Harvard University.
 

--------------------------------------------------------------------------------

 
ONEOK, Inc. (NYSE: OKE) is a diversified energy company. We are the general
partner and own 47.7 percent of ONEOK Partners, L.P. (NYSE: OKS), one of the
largest publicly traded master limited partnerships, which is a leader in the
gathering, processing, storage and transportation of natural gas in the U.S. and
owns one of the nation's premier natural gas liquids (NGL) systems, connecting
NGL supply in the Mid-Continent and Rocky Mountain regions with key market
centers. ONEOK is among the largest natural gas distributors in the United
States, serving more than two million customers in Oklahoma, Kansas and Texas.
Our energy services operation focuses primarily on marketing natural gas and
related services throughout the U.S. ONEOK is a Fortune 500 company.
 
For information about ONEOK, Inc., visit the Web site: www.oneok.com. 
OKE-G
 

--------------------------------------------------------------------------------


 
Exhibit A


###
 